DETAILED ACTION
	This application has been examined. Claims 1-16 are pending.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Priority
	This application claims benefits of priority from Foreign Application JP2020-200506 (JAPAN)  filed December 2, 2020.  
	The effective date of the claims described in this application is December 2, 2020.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2021, 2/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-8,10-13,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (USPGPUB 20070043950) further in view of Yanagi (USPGPUB 2007/0229891)
 	Regarding Claim 1
 	Imanishi Figure 5,Paragraph 57 disclosed wherein target apparatus 1 is a device having functions of user certification for mailing, log-in, facsimile transmission. Imanishi Paragraph 60 disclosed wherein various services are provided depending on the certification status of the certification device 2 located inside the certification area of the target apparatus 1.
 	Imanishi disclosed (re. Claim 1) a data transmitting apparatus, comprising: an approval request transmission unit configured to transmit an approval request for transmission of data; (Imanishi-Figure 5,Paragraph 116, in order to make it sure that the desired party answer the call, certification is executed in accordance with the distance from the terminal (in this case, the telephone set of the opposite end) ) and 
 	a data transmission unit configured to transmit the data on the basis of receiving an approval response approving the transmission of the data as a response to the approval request transmitted by the approval request transmission unit, (Imanishi-Paragraph 116, if the called party is located inside a predetermined range of the terminal and therefore wireless UIM certification is successful, then the presence information indicative that the desired called party is at the opposite end is transmitted to the calling party. ) 
	
 	While Imanishi substantially disclosed the claimed invention Imanishi does not disclose (re. Claim 1) wherein the approval request transmission unit changes a destination of the approval request based on presence information of an approver who approves the transmission of the data.
 	Yanagi figure 2, Paragraph 167 disclosed wherein when the printer 5 which is closest to the target user is located so far that the target user can not quickly go to obtain the printing data, it is possible to prevent the transmitter from executing the printing.
 	Yanagi disclosed (re. Claim 1) wherein the approval request transmission unit changes a destination of the approval request based on presence information of an approver who approves the transmission of the data.(Yanagi-Paragraph,79, the server 3 searches for the printers 5 and the user devices 4 which are connected to the network 6, and receives responses (search responses) from these devices. The server 3, thereby, detects the printers 5 and the user devices 4, Paragraph 96, the printer 5 which is closest to one of the above user devices 4 is retrieved based on the location information of this user device 4 and the location information of the printer 5. Then, the retrieved printer 5 is set to be a target printer for this user device 4)

 	Imanishi and Yanagi are analogous art because they present concepts and practices regarding document and image processing apparatus.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Yanagi into Imanishi.  The motivation for the said combination would have been to enable the printer 5 which is closest to one of the above user devices 4 to be retrieved/utilized based on the location information of this user device 4 and the location information of the printer 5. Then, the retrieved printer 5 is set to be a target printer for this user device 4. (Yanagi-Paragraph 96)

	Regarding Claim 10
 	Claim 10 (re. data transmitting apparatus) recites substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1.
 	Further Imanishi-Yanagi disclosed (re. Claim 10) an acquisition unit configured to acquire presence information; (Imanishi-Paragraph 89, a certification server 50) and 
 	a control unit configured to change a transmission destination of data based on the presence information acquired by the acquisition unit.(Yanagi-Paragraph,79, the server 3 searches for the printers 5 and the user devices 4 which are connected to the network 6, and receives responses (search responses) from these devices. The server 3, thereby, detects the printers 5 and the user devices 4, Paragraph 96, the printer 5 which is closest to one of the above user devices 4 is retrieved based on the location information of this user device 4 and the location information of the printer 5. Then, the retrieved printer 5 is set to be a target printer for this user device 4)

	Regarding Claim 15
 	Claim 15 (re. method) recites substantially similar limitations as Claim 1.  Claim 15 is rejected on the same basis as Claim 1.

	Regarding Claim 16
 	Claim 16 (re. non-transitory storage medium) recites substantially similar limitations as Claim 1.  Claim 16 is rejected on the same basis as Claim 1.

	Regarding Claim 2
 	 Imanishi-Yanagi disclosed (re. Claim 2) wherein in a case where the presence information indicates that an approval process by a first approver is possible, the approval request is transmitted to a first destination, (Imanishi-Paragraph 116, if the called party is located inside a predetermined range of the terminal and therefore wireless UIM certification is successful, then the presence information indicative that the desired called party is at the opposite end is transmitted to the calling party)
  	and in a case where the presence information indicates that the approval process by the first approver is not possible or unknown, the approval request is transmitted to a second destination.(Yanagi-Paragraph 96, the printer 5 which is closest to one of the above user devices 4 is retrieved based on the location information of this user device 4 and the location information of the printer 5. Then, the retrieved printer 5 is set to be a target printer for this user device 4)

	Regarding Claim 3
 	 Imanishi-Yanagi disclosed (re. Claim 3) wherein the case where the presence information indicates that the approval process by the first approver is possible is a case where the presence information indicates that contact is possible. (Imanishi-Paragraph 116, if the called party is located inside a predetermined range of the terminal and therefore wireless UIM certification is successful, then the presence information indicative that the desired called party is at the opposite end is transmitted to the calling party)

	Regarding Claim 4
 	 Imanishi-Yanagi disclosed (re. Claim 4) wherein the case where the presence information indicates that the approval process by the first approver is possible is a case where the presence information indicates away.(l1-Paragraph 116, if the called party is located a certain distance from the terminal, the certification is not executed and the presence information indicative that the desired called party is not located nearby is transmitted to the calling party. )

	Regarding Claim 5,13
 	 Imanishi-Yanagi disclosed (re. Claim 5,13) wherein the case where the presence information indicates that the approval process by the first approver is not possible is a case where the presence information indicates out. (l1-Paragraph 116, if the called party is located a certain distance from the terminal, the certification is not executed and the presence information indicative that the desired called party is not located nearby is transmitted to the calling party)

	Regarding Claim 7
 	 Imanishi-Yanagi disclosed (re. Claim 7) wherein the presence information is received from a server.(Imanishi-Paragraph 89, a certification server 50 ) 
	Regarding Claim 8
 	 Imanishi-Yanagi disclosed (re. Claim 8) wherein the transmission of the data is transmission of data by a fax machine.( Imanishi-Figure 5,Paragraph 57,target apparatus 1 is a device having functions of user certification for mailing, log-in, facsimile transmission, Paragraph 60,various services are provided depending on the certification status of the certification device 2 located inside the certification area of the target apparatus 1.)
	Regarding Claim 11
 	 Imanishi-Yanagi disclosed (re. Claim 11) wherein in a case where the presence information is first information, the data is transmitted to the first destination, (Imanishi-Paragraph 116, if the called party is located inside a predetermined range of the terminal and therefore wireless UIM certification is successful, then the presence information indicative that the desired called party is at the opposite end is transmitted to the calling party )  and in a case where the presence information is second information different from the first information, the data is transmitted to the second destination.(Yanagi-Paragraph,79, the server 3 searches for the printers 5 and the user devices 4 which are connected to the network 6, and receives responses (search responses) from these devices. The server 3, thereby, detects the printers 5 and the user devices 4, Paragraph 96, the printer 5 which is closest to one of the above user devices 4 is retrieved based on the location information of this user device 4 and the location information of the printer 5. Then, the retrieved printer 5 is set to be a target printer for this user device 4)
	Regarding Claim 12
 	 Imanishi-Yanagi disclosed (re. Claim 12) wherein the first information is information indicating that contact is possible. (Imanishi-Paragraph 116, if the called party is located inside a predetermined range of the terminal and therefore wireless UIM certification is successful, then the presence information indicative that the desired called party is at the opposite end is transmitted to the calling party. )
 
 Claim(s) 6,9,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (USPGPUB 20070043950)  further in view of Yanagi (USPGPUB 2007/0229891) further in view of Allin (USPGPUB 2009/0138599)
	Regarding Claim 6
 	 While Imanishi-Yanagi substantially disclosed the claimed invention Imanishi-Yanagi does not disclose (re. Claim 6) wherein the case where the presence information indicates that the approval process by the first approver is not possible is a case where the presence information indicates offline.
 	Allin Paragraph 38-39 disclosed wherein originator selects the intended recipients for a communication and wherein all possible information about the potential recipients to be gathered.
 	Allin Paragraph 65, Paragraph 68 disclosed wherein a user might be prompted to make a decision at this point. If, for example, an interactive communication involving multiple recipients (such as a conference call) was being set up, and one of the recipients was unavailable for an interactive session, the user might reasonably be asked whether the session should be moved to a suitable alternative non-interactive store-and-forward channel (SMS, email, or fax) for all recipients.
 	Allin Paragraph 29 disclosed wherein presence technology is primarily used to convey information about a potential recipient's status to a potential originator; they could be available, available but busy, off-line, out to lunch. Allin Paragraph 41 disclosed wherein recipient information gathered can include social context (in a meeting, in a theatre, outdoors, travelling, sleeping).
 	Allin disclosed (re. Claim 6) wherein the case where the presence information indicates that the approval process by the first approver is not possible is a case where the presence information indicates offline.(Allin-Paragraph 29, presence technology is primarily used to convey information about a potential recipient's status to a potential originator; they could be available, available but busy, off-line, out to lunch.)
 	Imanishi,Yanagi and Allin are analogous art because they present concepts and practices regarding document and image processing apparatus.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Allin into Imanishi-Yanagi.  The motivation for the said combination would have been to enable the recipient to manually   provide the telephone number to which all incoming calls should be diverted.(Allin-Paragraph 26)
	Regarding Claim 9
 	 Imanishi-Yanagi-Allin disclosed (re. Claim 9) wherein the approval request transmission unit transmits the approval request by email.(Allin-Paragraph 6, Electronic mail and text messaging on mobile telephones (SMS) are increasingly used for written communications)
	Regarding Claim 14
 	 Imanishi-Yanagi-Allin disclosed (re. Claim 14) wherein the control unit changes a transmission destination of data by email based on the presence information acquired by the acquisition unit.(Allin-Paragraph 68, whether the session should be moved to a suitable alternative non-interactive store-and-forward channel (SMS, email, or fax) for all recipients) 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444